In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00052-CR


                             PATRICK DAVIS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 222nd District Court
                                  Oldham County, Texas
             Trial Court No. OCR-12B-011, Honorable Roland D. Saul, Presiding

                                    October 2, 2013

                        ON ABATEMENT AND REMAND
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Patrick Davis, appellant, appeals his conviction for possession of marihuana.

Appellant timely perfected his appeal. After the clerk’s and reporter’s records were filed,

appellant filed his brief, pro se, on August 30, 2013. Appellant was notified by this court

advising him the brief did not comply with the Texas Rules of Appellate Procedure 9 and

38, and was directed to file a corrected brief by September 13, 2013. No brief nor

motion for extension of time to file the brief has been filed as of this date. Accordingly,

we abate this appeal and remand the cause to the 222nd District Court of Oldham
County (trial court) for further proceedings. Upon remand, the trial court shall determine

the following:

        1. whether appellant desires to prosecute the appeal;

        2. whether appellant is indigent;

        3. if appellant is indigent, whether appellant is entitled to appointed
          counsel on appeal; and,

        4. why a timely appellate brief has not been filed on behalf of appellant.

        The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by November 1,

2013. If it is determined that appellant is indigent and is entitled to appointed counsel,

the trial court may appoint him counsel; the name, address and phone number of any

counsel appointed shall be included in the aforementioned findings. Should further time

be needed to perform these tasks, then same must be requested before November 1,

2013.

        It is so ordered.

                                                                Per Curiam



Do not publish.




                                             2